410 So. 2d 618 (1982)
In re the ESTATE OF Miguel LOPEZ, Deceased.
Nos. 81-486, 81-487.
District Court of Appeal of Florida, Fourth District.
March 3, 1982.
Rehearing Denied March 19, 1982.
Joseph A. McGowan, Miami, for appellant Floridalma Solis-Lopez, individually and as the surviving widow of the decedent, Miguel Lopez.
John R. Hargrove of McCune, Hiaasen, Crum, Ferris & Gardner, P.A., Fort Lauderdale, for appellee Century Nat. Bank of Broward.
PER CURIAM.
This is a consolidated appeal by the decedent's widow from two orders entered by the trial court upon motions of the appellee personal representative. Appellee's initial motion sought authorization to pay an attorney's fee and costs as well as an appraiser's fee with regard to real property in Guatemala. The second sought direction with respect to making payments on mortgages encumbering real property in Guatemala.
Appellant has demonstrated error as to the reasonableness of the attorney's fee and the appraiser's fee. The record does not disclose substantial competent evidence of the services performed by the attorney or appraiser nor the reasonable value of those services. Such evidence as to both elements is essential to an award for fees. Cohen v. Cohen, 400 So. 2d 463 (Fla. 4th DCA 1981). Therefore, we reverse the award of the attorney's fee and appraiser's fee and remand for further hearing.
Finding no error in the trial court's order as to payments on the Guatemalan property, we affirm same.
DOWNEY, GLICKSTEIN and DELL, JJ., concur.